Citation Nr: 1442708	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  11-12 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a skin disorder, including as secondary to herbicide exposure.

2.  Entitlement to service connection for benign prostatic hypertrophy (BPH), including on a secondary basis.

3.  Entitlement to service connection for an acquired psychiatric disorder (claimed as anxiety disorder), including on a secondary basis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to March 1967, including service in Vietnam.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 decision by the RO in Cleveland, Ohio that in pertinent part, denied service connection for a skin disorder, BPH, and a psychiatric disorder.

Personal hearings were held in May 2010 before a Decision Review Officer of the RO, and in June 2014 before the undersigned Veterans Law Judge (VLJ) of the Board.  Transcripts of these hearings are of record.

There are other issues that are not in appellate status.  During the pendency of this appeal, the RO granted entitlement to service connection for coronary artery disease, and in subsequent decisions has awarded higher ratings for this disability, which has been rated 100 percent disabling since August 2, 2013.  Since the Veteran did not appeal the ratings or effective dates assigned in these decisions, this issue is not in dispute.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating he must separately appeal for a higher rating and earlier effective date since these are "downstream" issues from his initial claim for service connection).  Similarly, as he did not appeal a February 2013 rating decision that denied entitlement to a total disability rating based on individual unemployability (TDIU), that issue is also not in appellate status.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.

In his initial claim in June 2009, the Veteran explicitly claimed service connection for PTSD.  However, he has since clarified that he does not wish to claim entitlement to service connection for PTSD, but rather for anxiety disorder.  See his statements dated in July and October 2009.  The evidence also shows that the Veteran has been diagnosed with another psychiatric disorder, namely depression.  His claim therefore encompasses all of these diagnoses. See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, additional development is required prior to appellate review of the appeal for entitlement to service connection for a skin disorder.

The Veteran contends that he incurred a chronic skin disorder during service in Vietnam, and that he has had a recurrent skin rash ever since then.  Specifically, he relates that he had a skin rash of the groin and genitals during service in Vietnam, for which he was treated by the company medic, that he had a chronic rash in the same area for about seven or eight years after service which he self-treated, and that he finally saw a dermatologist for this problem around 1979, at which point he also had a rash on his feet and hands.  Over the years he has also had a skin rash of the feet, hands, and legs, and has developed skin irritation from contact with various substances, including antiperspirants.  He reports that he has received various skin diagnoses, including tinea rubrum, tinea cruris, and Zoon's balanitis.

He has submitted a lay statement from his former wife, who recalled that during the period they were together from 1967 to 1977, he had very bad skin problems of the feet, groin and hands, and that none of the treatments he tried cured these problems.

Medical evidence of record reflects diagnoses of multiple skin conditions over the years.  He was diagnosed with cellulitis and balanitis of the penis in 1991, tinea corporis and dermatitis in 1991, intertrigo of the axillae in 2009, stasis dermatitis, and tinea pedis. 

As part of the duty to assist a Veteran in developing the facts and evidence concerning a claim, VA must provide the Veteran a medical examination for a medical nexus opinion when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifested during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or a service-connected disability; but (4) insufficient competent medical evidence on file for VA to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

In light of the lay evidence of a skin rash in service, the medical evidence of a current skin disorder, and the Veteran's competent and credible report of a long history of skin rash symptoms, the Board finds that a VA examination and medical opinion is needed to determine whether any current skin disorder was incurred during service or is otherwise related to service.  Id.  

Service connection may be established on a direct basis, or on a secondary basis for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  See 38 C.F.R. §§ 3.303, 3.310.

With regard to the Veteran's claims for secondary service connection for an acquired psychiatric disorder (claimed as anxiety disorder) and BPH, the Veteran contends that these conditions are each due to his skin disorder, which is not currently service-connected.  Therefore the Board finds that these two issues are inextricably intertwined with the appeal for service connection for a skin disorder, and also must be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (providing that two claims are "inextricably intertwined" when they are so closely tied together that a final decision on one claim cannot be rendered until a decision on the other claim has been rendered).  The Board also finds that a VA examination should be performed to ascertain the etiology of the claimed psychiatric disorder, in light of the credible statements by the Veteran and his wife that he had longstanding symptoms of anxiety, and the medical evidence of diagnoses of anxiety and depression.  Waters, supra.

At his May 2010 RO hearing, the Veteran testified that he underwent VA treatment or evaluation of a skin disorder at a VA medical facility in Pittsburgh in 1977 or 1978.  The RO attempted to obtain such records in June 2010, and the Pittsburgh VA Medical Center (VAMC) responded in September 2010, saying that no records were available.  However, the response received from the VAMC shows that the VAMC mistakenly searched for medical records relating to another person.  Thus, the Board finds that another attempt must be made to obtain the Veteran's VA medical records from Pittsburgh.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).  Ongoing relevant VA medical records dated since April 2011 should also be obtained.

The Board also notes that the dates of the prior VA treatment are unclear, as the Veteran has provided different dates for this treatment.  In June 2009 he said he went to the VA clinic in 1981, and underwent an evaluation of his skin disorder and an Agent Orange examination.  In an August 2009 statement, his wife said she went with the Veteran to the VA hospital in Pittsburgh, in 1981.  In a March 2011 statement, the Veteran said the VA treatment was in the 1970s.  At his June 2014 Board hearing, he said he received a prescription from Pittsburgh in 1984.  He testified that he found something in his medicine cabinet that demonstrated this fact.  See hearing transcript at page 4.  It is unclear whether this item (presumably a prescription) has been submitted to VA.  The Veteran should be asked to clarify the date of the VA treatment in Pittsburgh, and to submit a copy of the prescription he mentioned at his hearing.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to identify the item dated in 1984 from the Pittsburgh VAMC (presumably a prescription) about which he testified at his Board hearing, and to submit a copy of the paper he mentioned.  Also ask him to clarify the approximate dates of any VA treatment or evaluation he received at that facility.

Obtain any available VA treatment records from the Pittsburgh VAMC and/or outpatient clinic, dated from 1975 to 1990, and any relevant VA treatment records from any VA facility dated since April 2011, and associate them with the paper or electronic claims file.

With any necessary releases, obtain copies of any additional records of any identified private treatment for a skin disorder since August 2010 that are not already on file. 

If any identified records cannot be obtained, this fact must be documented in the claims file and the Veteran appropriately notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, schedule the Veteran for a VA examination to determine the etiology of any current skin disorder. The claims file must be provided to and reviewed by the examiner.  The examination is to include a review of the Veteran's history and current complaints and any tests deemed necessary. 

Based on a review of the record, the examiner should provide an opinion as to the etiology of any current skin disorder(s) - including the likelihood (very likely, as likely as not, or unlikely) that this current disability had its onset in service, or is otherwise related to his service.

The examiner must discuss the medical rationale of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

If an opinion cannot be expressed without resort to speculation, discuss why this is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason. 

The Veteran is advised that failure to report for this VA examination, without good cause, may have detrimental consequences on this pending claim.  38 C.F.R. § 3.655. 

3.  Then, schedule the Veteran for a VA examination to determine the etiology of any current psychiatric disorder. The claims file must be provided to and reviewed by the examiner.  The examination is to include a review of the Veteran's history and current complaints and any tests deemed necessary. 

The examiner is asked to identify all psychiatric disorders currently present, and to respond to the following questions:  

(a) What is the likelihood (very likely, as likely as not, or unlikely) that any current psychiatric disorder was incurred during his 1965-1967 active military service, or is otherwise related to service?

(b) What is the likelihood (very likely, as likely as not, or unlikely) that any current psychiatric disorder was either caused OR chronically aggravated by service-connected coronary artery disease or a skin disability.

"Aggravation" is defined for legal purposes as a chronic or permanent worsening of the underlying condition beyond its natural progression versus just a temporary or intermittent flare-up of symptoms.  If the examiner determines there has been aggravation, he or she should try and quantify the amount of additional disability the Veteran now has, above and beyond that he had prior to the aggravation.  So, if possible, there needs to be some comparison with his baseline of disability versus the disability he now has as a result of the aggravation, again, assuming first it is determined there has been aggravation.

The examiner must discuss the rationale of any opinion offered, whether favorable or unfavorable, based on the information obtained from review of the record, if necessary citing to specific evidence in the file.

If an opinion cannot be expressed without resort to speculation, discuss why such is the case. In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

4.  After the requested development has been completed, the AOJ should readjudicate the merits of the Veteran's claims based on all the evidence of record, including any additional evidence obtained since the May 2011 supplemental statement of the case.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

